DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew W. Santin et al. U.S. Patent 8,099,837 B2 (Santin) in view of Jurgen Butz U.S. Patent 10,843,390 B2 (Butz).
Regarding claim 1, Santin discloses a strip of connected clips for holding a trim cover to a vehicle seat comprising: a plurality of clips (Figure 4 Element 410) arranged in a strip in which adjacent clips are attached together via breakaway hinges (Element 510 and 512), each clip comprising a base section (Element 520) attached to a barbed retainer section (Element 420) wherein individual clips can be broken off the strip of connected clips while leaving remaining clips of the strip of connected clips intact.  Santin does not directly disclose the breakaway hinges to be living hinges.  Butz discloses a plurality of containers that are attached together via breakaway hinges that are living hinges (Element 18).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Santin as taught by Butz to include Butz’ living hinge.  Such a modification would provide an alternative means of attachment to temporarily attach elements together before selectively separating the elements for use. 
Regarding claim 2, Santin in view of Butz discloses the strip wherein each clip of the plurality of clips is attached to an adjacent clip by attachment points on an edge of base section (Figure 10).  
Regarding claims 3 and 12, Santin in view of Butz discloses the strip wherein intermediately positioned clips between a first end clip and a second end clip are attached together via the breakaway hinges (Figure 10).  
Regarding claims 4 and 13, Santin in view of Butz discloses the strip wherein the plurality of clips includes 3 to 10 clips (Figure 10).  
Regarding claims 5-7, 14, 15, and 20, Santin in view of Butz discloses the strip wherein the plurality of clips is composed of a thermoplastic polymer or copolymer; the plurality of clips is composed of a thermoplastic polymer selected from the group consisting of polyoxymethylene (i.e., acetal), poly(methyl methacrylate) (PMMA), acrylonitrile butadiene styrene (ABS), polyamides (e.g., NYLON®), polylactic acid (polylactide), polybenzimidazole, polycarbonate, polyether sulfone, polyetherether ketone, polyetherimide, polyethylene, polyphenylene oxide, polyphenylene sulfide, polypropylene, polystyrene, polyvinyl chloride, polyvinylidene fluoride, polyvinylidene fluoride, polytetrafluoroethylene, and combinations thereof; wherein the plurality of clips is composed of a copolymer of polyoxymethylene (Column 16 Line 22-59, Santin).  
Regarding claim 8, Santin in view of Butz discloses the strip wherein the plurality of clips is formed by injection molding, compression molding, or extrusion (Column 2 Lines 4-24).  
Regarding claims 9 and 19, Santin in view of Butz discloses the method and strip wherein the base section has a first section and a second section that extends from opposite sides of the barbed retainer section such that the barbed retainer section is approximately centered with respect to the base section (Figure 6 Element 520 and 420 centered).
  Regarding claim 11, Santin discloses a strip of connected clips (Figure 4 Element 410) for holding a trim cover to a vehicle seat comprising: a plurality of clips arranged in a strip in which adjacent clips are attached together via breakaway hinges (Element 510 and 512), each clip comprising a base section (Element 520) attached to a barbed retainer section (Element 420) extending from a top face of the base section, the base section having a first section and a second section that extends from opposite sides of the barbed retainer section, wherein individual clips can be broken off the strip of connected clips while leaving remaining clips of the strip of connected clips intact (Figure 6).  Santin does not directly disclose the breakaway hinges to be living hinges.  Butz discloses a plurality of containers that are attached together via breakaway hinges that are living hinges (Element 18).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Santin as taught by Butz to include Butz’ living hinge.  Such a modification would provide an alternative means of attachment to temporarily attach elements together before selectively separating the elements for use. 
Regarding claim 17, Santin discloses a method of making a seat cushion comprising: attaching one of a plurality of clips on a connected strip of clips to a predetermined position in a foam mold (Column 12 Line 60-66); breaking the remainder of the connected strip of clips off from the attached clip (Figure 10); and attaching another clip of the connected strip of clips to another predetermined position in the foam mold; wherein adjacent clips are attached together via breakaway hinges, each clip comprising a base section attached to a barbed retainer section wherein individual clips are broken off the connected strip of clips while leaving remaining clips of the strip of connected clips intact (Figure 10; Column 12 Line 60-66).    Santin does not directly disclose the breakaway hinges to be living hinges.  Butz discloses a plurality of containers that are attached together via breakaway hinges that are living hinges (Element 18).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Santin as taught by Butz to include Butz’ living hinge.  Such a modification would provide an alternative means of attachment to temporarily attach elements together before selectively separating the elements for use. 
Regarding claim 18, Santin discloses the method wherein adjacent clips are attached together via breakaway hinges, each clip comprising a base section attached to a barbed retainer section wherein individual clips are broken off the connected strip of clips while leaving remaining clips of the strip of connected clips intact (Figure 10; Column 12 Line 60-66).  
Regarding claim 21, Santin in view of Butz discloses the strip wherein each clip of the plurality of clips is attached to an adjacent clip by attachment points on an edge of base section (Figure 10), each clip being composed of a thermoplastic polymer or copolymer (Column 16 Line 22-59, Santin).  Santin in view of Butz does not directly disclose the attachment points to be thinner than the base section.  Dimensional modification is common and well known in the art.  It is well known in the art that thinner material yields a weaker segment of a uniformed material element.  It would be obvious to provide a thinner section to enhance a line a weakening along the area that is intended to be separated.  

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew W. Santin et al. U.S. Patent 8,099,837 B2 (Santin) in view of Jurgen Butz U.S. Patent 10,843,390 B2 (Butz) in view of Asad S. Ali et al. U.S. Patent Publication 2005/0006944 A1 (Ali). 
Regarding claims 10 and 16, Santin in view of Butz discloses the strip of connected clips having a base section (Element 520).  Santin in view of Butz does not directly disclose the base portion to define a plurality of openings.  Ali discloses a vehicle trim cover clips comprising a base portion (Element 62) wherein the base section defines a plurality of openings that assist in anchoring clip of a foam section (Element 66; Column [0030-0031]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Santin in view of Butz as taught by Ali to include Ali’s plurality of openings.  Such a modification would provide a means to securely engage with the padding of the seat.  

Response to Arguments
Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive.
Regarding arguments for a “living hinge”:
Examiner cites multiple references that disclose a living hinge as defined by the Applicant. Jurgen Butz U.S. Patent 10,843,390 B2 (Butz) discloses a plurality of polymer structures that are joined together at a living hinge (Element 18).  The living hinge is provided for a selective breakaway when the plurality of polymer structures are to be separated in preparation for use.  This type of hinge is an alternative modification to the teachings of Santin’s hinge.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636